Exhibit 10.1

[logo.jpg]

ZOOM TECHNOLOGIES, INC.


Sanlitun SOHO, Building A, 11th Floor
No.8 Workers Stadium North Road
Chaoyang District, Beijing, China 100027
Phone: +86-10-5935-9000
Fax: +86-10-5935-9003



January 13, 2014

Tinho Union Holding Group
深圳市天河联盟科技有限公司
28th Floor, Sunshine Golf Building,
Shennan Road, Futian District, Shenzhen, P.R.C.

Gentlemen:

This Letter of Intent ("Letter of Intent") outlines the general terms and
conditions of a bona fide strategic transaction pursuant to which Zoom
Technologies, Inc., a Delaware Corporation ("Zoom" or the "Company"), proposes
to acquire 100% of the outstanding shares of Tinho Union Holding Group
(深圳市天河联盟科技有限公司) and its subsidiaries ("Tinho") as contemplated hereunder (the
"Proposed Transaction"), with the proposed terms and conditions in Exhibit A
attached hereto (the "Term Sheet"). This Letter of Intent and the accompanying
Term Sheet are subject to final terms and conditions, which will be mutually
accepted and fully described in a definitive agreement governing the Proposed
Transaction (the "Definitive Agreement").

Tinho is a leading B2B e-commerce platform provider for the travel industry in
China. Tinho's innovative platform aggregates and streamlines a vast inventory
of travel products, including air, hotels, car rentals, and vacation packages
from travel service providers worldwide to enable customers to easily and
accurately find best deals in real-time. Tinho also provides full-service,
customized travel solutions to corporate clients. Tinho distributes its platform
through websites (www.thlm.com.cn

), franchise model, direct-sale model and 24-hour toll-free call centers.
Founded in 2009, Tinho is headquartered in Shenzhen, China with over 200
employees.



This Letter of Intent may be executed in any number of counterparts and any
party hereto may execute any such counterpart, each of which when executed and
delivered will be deemed to be an original and all of which counterparts taken
together will constitute but one and the same instrument. In the event that any
signature is delivered by facsimile transmission or other electronic
transmission, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or other electronic signature page were an
original thereof.

This Letter of Intent, the rights and obligations of the parties hereto, and any
claims or disputes relating thereto, will be governed by and construed under and
in accordance with the laws of the State of New York, without regard to
conflicts of law principles that would result in the application of any law
other than the laws of the State of New York. Each party to this Letter

--------------------------------------------------------------------------------



of Intent hereby irrevocably and unconditionally submits, for itself and its
property, to the exclusive jurisdiction of the United States District Court, or
if such court does not have jurisdiction, any New York State court, in either
case sitting in New York, New York, and any appellate court from any thereof, in
any action or proceeding arising out of or relating to this Letter of Intent or
for recognition or enforcement of any judgment relating thereto, and each of the
parties hereby irrevocably and unconditionally (a) agrees not to commence any
such action or proceeding except in such courts, (b) agrees that any claim in
respect of any such action or proceeding may be heard and determined in such
court, (c) waives, to the fullest extent it may legally and effectively do so,
any objection which it may now or hereafter have to the laying of venue of any
such action or proceeding in any such court, and (d) waives, to the fullest
extent permitted by law, the defense of an inconvenient forum to the maintenance
of such action or proceeding in any such court. Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.

With the exception of the sections entitled "Exclusivity", "Termination",
"Transaction Costs", "Governing Law and Jurisdiction", "Confidentiality",
"Publicity" and "Notice" (the "Binding Provisions"), this Letter of Intent does
not, nor is it intended to, constitute a binding agreement. Unless and until the
Definitive Agreement has been executed, neither of the parties will be under any
legal obligation of any kind whatsoever with respect to the proposed transaction
by virtue of this letter of intent, except for the Binding Provisions.

Please acknowledge your acceptance of and agreement to the foregoing by signing
and returning to the undersigned as soon as possible a counterpart of this
Letter of Intent.

Very Truly Yours,

ZOOM TECHNOLOGIES, INC.
Sanlitun SOHO, Building A, 11th Floor,
No.8 Workers Stadium North Road, Chaoyang District, Beijing, China 100027



By:/s/ Patrick Wong        
Patrick Wong
Chief Financial Officer, Secretary, and Director

Accepted and Agreed to as of January 13, 2014

Tinho Union Holding Group
深圳市天河联盟科技有限公司
28th Floor, Sunshine Golf Building,
Shennan Road, Futian District, Shenzhen, P.R.C.

By: /s/ Yang Jie      
Mr. Yang Jie, Chairman of the Board

2

--------------------------------------------------------------------------------



EXHIBIT A - TERM SHEET (all figures in US$)

Acquiring Entity:

Place of Incorporation:

Trading Symbol:

Stock Exchange:

Basic Shares Outstanding:

Derivative Shares Outstanding:

 

Zoom Technologies, Inc. (the "Company" or "Zoom")

State of Delaware, U.S.A.

ZOOM

Nasdaq Capital Market ("NasdaqCM")

3,121,185 common shares as of January 4, 2014

700,441 warrants exercisable at $17.30

162,752 warrants exercisable at $47.10

667 warrants exercisable at $69.00

246,000 options exercisable at weighted average price at $13.30

Authorized Common Stock:

Authorized Preferred Stock:

60,000,000 shares of $0.01 par value

1,000,000 shares of $0.01 par value

Acquisition Target Company:

Tinho Union Holding Group ("Tinho")

A company will be formed by the existing shareholders of Tinho, which is
expected to hold, directly or indirectly, 100% of the equity securities of Tinho
(the "Target").

Resulting Company Structure:

Zoom directly or indirectly owning 100% of Tinho.

Total Consideration to be Paid by Zoom to Tinho Shareholders:

Approximately US$81.0 million in total (the "Tinho Valuation"), consisting of
9,363,585 shares of Zoom's common stock (the "Consideration Shares") valued at
the price of US$8.6505 (the "Price"). The amount of Consideration Shares and the
Price shall not be subject to any adjustment based solely on future closing
prices of Zoom's common stock, provided that Zoom's financial advisor confirms
the Tinho Valuation, the Consideration Shares and the Price in its fairness
opinion.

Economic Effect of the Derivative Shares:

Zoom shall use its best efforts to discuss with its holders of the warrants and
options such that the per share exercise prices of such warrants and options set
out on this Term Sheet will remain as those stated on this Term Sheet as of the
Closing (as defined below), and will not be reduced as a result of the Proposed
Transaction other than as is required by the terms of such warrants and options.

3

--------------------------------------------------------------------------------



Registration:

 

The Tinho shareholders shall have rights to require Zoom to register the resale
of the Consideration Shares in an appropriate registration statement to be filed
by Zoom on a form acceptable to the shareholders of Tinho.

Lock-Ups:

 

Pursuant to the terms of the Make Good Provision below, 50% of the Consideration
Shares or 4,681,792 shares of common stock (the "Escrow Shares"), shall be held
in escrow (the "Escrow"). 50% of the Escrow Shares shall be released once 2013
Milestone (as defined below) has been met and 50% of the Escrow Shares shall be
released once 2014 Milestone (as defined below) has been met.

For the avoidance of doubts, shareholders of such Escrow Shares shall be
entitled to vote all of their Escrow Shares prior to and after their release
from the Escrow, unless such shares are cancelled prior to the release from the
Escrow.

Make Good Provision:

The net income (as defined by U.S. generally accepted accounting principles
("GAAP") of Tinho (1) for the fiscal year ending December 31, 2013 (as a
standalone entity with 2013 full year's financial statements) will not be less
than RMB50 million ("2013 Milestone"); and (2) for the fiscal year ending
December 31, 2014 will not be less than RMB 68 million (as a standalone entity
with 2014 full year's financial statements) ("2014 Milestone").

If either the 2013 Milestone or the 2014 Milestone is not met, the Escrow Shares
will be settled as follows:

If the net income for the 2013 fiscal year is more than RMB25 million but less
than RMB 50 million, then 50% of the Escrow Shares, which is equal to 2,340,896
shares, will be reduced proportionally. (For example: If the net income for the
2013 fiscal year is RMB 45 million, which is 10% less than the 2013 Milestone,
then 234,089 shares, or 2.5% of the Consideration Shares will be cancelled); and

If the net income for the 2013 fiscal year is under RMB 25 million, then 50% of
the Escrow Shares, which is equal to 2,340,896 shares, will be cancelled.

If the net income for the 2014 fiscal year is more than RMB 50 million but less
than RMB 68 million, then 50% of the Escrow Shares, which is equal to 2,340,896
shares, will be reduced proportionally. (For example: If the net income for the
2014 fiscal year is RMB 61.2 million, which is 10% less than the 2014 Milestone,
then 234,089 shares, or 2.5% of the Consideration Shares will be cancelled).

4

--------------------------------------------------------------------------------



 

If the net income for the 2014 fiscal year is under RMB 50 million, then 50% of
the Escrow Shares, which is equal to 2,340,896 shares, will be cancelled.

The net income commitment is based on: (i) with respect to the 2013 Milestone,
the current business of Tinho only; and (ii) with respect to the 2014 Milestone,
the current business of Tinho and Zoom collectively, without any future
acquisitions.

Conditions:

Consummation of the Proposed Transaction as contemplated hereby will be subject
to customary conditions, including but not limited to:

The Chief Executive Officer of Zoom and its Board of Directors resigning from
their positions with Zoom effective as of the Closing without any parachute or
termination payments being due or payable to them;

Designees of shareholders of Tinho or the Target, as the case may be, being
appointed, as of Closing, as the Chief Executive Officer and the Board of
Directors of Zoom;

On the date of the Closing:

all other assets and liabilities (including all contingent liabilities) (other
than cash), shall be removed from Zoom's balance sheet which shall be provided
to Tinho for review at least 10 business days prior to the Closing date ;

Zoom's balance sheet shall contain cash in an amount not less than
US$27,000,000; provided, that if such amount is materially reduced as a result
of any cash adjustments paid to Zoom's warrant holders in connection with the
Proposed Transaction, Zoom and Tinho shall negotiate an adjustment to the terms
herein to address the amount of the shortfall;

Use of the US$27,000,000 of cash will require approval by a majority of the
independent directors of Zoom on a going forward basis (details will be
discussed and included in the Definitive Agreement).

5

--------------------------------------------------------------------------------



Additional Closing Conditions:

The Proposed Transaction is subject to customary conditions appropriate for a
similar share exchange transaction or merger, including:

Other than those affecting the industries, no material adverse change in the
business, subsidiaries, operations, prospects or financial condition of Zoom or
Tinho, unless waived by the other party;

The representations and warranties of both parties being true and correct at
signing of the Definitive Documents and the Closing;

Receipt of all equity holders, governmental, regulatory and third party
requisite approvals and consents, including the completion of any U.S.
Securities and Exchange Commission ("SEC") procedures and the required approvals
of Zoom's stockholders in a form satisfactory to Zoom and Tinho provided that as
it relates to a condition to Closing, that Zoom and Tinho shall use their
reasonable best efforts to obtain the foregoing approvals and consents;

The terms and conditions of the Proposed Transaction must be acceptable to both
Zoom and Tinho and approved by each of their respective Boards of Directors;

There is no relationship of partnership, agency, employment, or joint venture
between the parties. No party has the authority to bind the other or incur any
obligation on its behalf;

So long as Zoom has complied with all applicable laws, particularly the ones
required by the SEC relating to Zoom's financial statements, Tinho shall procure
within the time period provided below, audited financial statements suitable for
inclusion in a proxy statement on Schedule 14A and current report on Form 8-K
(or similar form as required by the SEC) in connection with the Closing, and
acknowledges that a Form 8-K filing is required within four (4) business days
following the Closing, provided that Zoom makes such filings on time, as
specified here. Tinho acknowledges that Zoom expects that the audited financial
statements of Tinho will include those covering the financial years ended
December 31, 2013, 2012, and 2011 (such audited financial statements, the
"Audited Financial Statements").Such Audited Financial Statements will be
delivered to Zoom on or prior to February 28, 2014, unless otherwise agreed by
all the parties;

6

--------------------------------------------------------------------------------



 

Each of Tinho and Zoom agrees to provide the other party with any information
relating to any government filings contemplated by the Proposed Transaction, and
consents to the disclosure of such if and when required under federal securities
law;

Subject to such customary additional terms not inconsistent with the above as
agreed between the parties;

The results of the due diligence to be conducted by legal, financial and
accounting advisors and other representatives of each party, as the case may be,
being satisfactory to the Boards of Directors of Tinho and Zoom in their sole
discretion;

Receipt by Zoom of a fairness opinion issued by Zoom's financial advisor that
confirms the Tinho Valuation, the Consideration Shares and the Price; and

The indemnifications provided by both parties being satisfactory to the other
party, as the case may be.

Penalty:

If any party commits any material breach (other than the Exclusivity and
Termination provisions below) of the Definitive Agreement that makes the final
Closing impossible or impracticable, and there is no basis for any force majeure
(which includes any event that is unforeseeable, unavoidable or the consequences
whereof is insurmountable or immaterial, including without limitation SEC
requirements), the breaching party shall pay US$1.0 million to the other party
(the "Penalty").

Exclusivity:

For a period starting on January 15, 2014 until the earlier of (i) (x) June 30,
2014, or (y) the time all parties agree in writing that they no longer desire to
pursue the Proposed Transaction, or (ii) execution of a Definitive Agreement
(the "Exclusivity Period", which may be extended upon both parties' written
consent), the parties shall not engage in discussions with any third party
regarding a merger, acquisition, equity financing, business combination or any
similar transaction; provided however, that Tinho or the Target shall be
entitled to conduct equity financing during this period. Notwithstanding the
foregoing, nothing shall preclude or restrict the directors of Zoom from
considering

7

--------------------------------------------------------------------------------



 

or negotiating any Acquisition Proposal that may be a Superior Proposal or from
considering, negotiating, approving, recommending to the Zoom shareholders or
entering into an agreement in respect of a Superior Proposal from any person if
the directors of Zoom determine in good faith after consulting with outside
counsel that such action is necessary or advisable for such directors to act in
a manner consistent with his or her fiduciary duties under applicable law.

For the purpose of this Letter of Intent, "Acquisition Proposal" means any
inquiry or the making of any proposal or offer, or public announcement of an
intention to make a proposal or offer, to Zoom or its security holders from any
person or group of persons "acting jointly or in concert" (within the meaning of
the U.S. federal securities laws) which constitutes, or may be reasonably
expected to lead to (in either case whether in one transaction or a series of
transactions):

(a) any take-over bid, issuer bid, amalgamation, plan of arrangement, business
combination, merger, tender offer, exchange offer, consolidation,
recapitalization, reorganization, liquidation, dissolution or winding-up in
respect of Zoom;

(b) any sale of assets (or any lease, long-term supply arrangement, license or
other arrangement having the same economic effect as a sale) of Zoom or its
subsidiaries representing 20% or more of the consolidated assets, revenues or
earnings of Zoom; and

(c) any sale or issuance of shares or other equity interests (or securities
convertible into or exercisable for such shares or interests) in Zoom or any of
its subsidiaries representing 20% or more of the issued and outstanding equity
or voting interests of Zoom.

For the purpose of this Letter of Intent, "Superior Proposal" means a bona fide
Acquisition Proposal that is made in writing after the date hereof and that the
Zoom Board determines in good faith after consultation with its legal and
financial advisors:

(a) is in compliance with applicable securities laws;

(b) that funds or other consideration necessary for the consummation of such
Acquisition Proposal are available to ensure that the third party will have the
funds necessary for the consummation of the Acquisition Proposal;

(c) if consummated in accordance with its terms, would result in a transaction
financially superior for Zoom and its security holders than the transaction
contemplated by this Letter of Intent;

8

--------------------------------------------------------------------------------



 

(d) is reasonably capable of completion in accordance with its terms taking into
account all legal, financial, regulatory and other aspects of such Acquisition
Proposal; and

(e) that the taking of action in respect of such Acquisition Proposal is
necessary for the Zoom Board in discharge of its fiduciary duties under
applicable Laws.

If there is any action, suit or proceeding by or before any court or
governmental or regulatory agency, authority or body or any arbitrator involving
either of the parties or their respective directors or officers pending or
threatened, parties shall discuss the termination of the Proposed Transaction.

In the event that Zoom's Board fails to approve the Proposed Transaction during
the Exclusivity Period for any reasons other than (i) material breach of this
Letter of Intent or Definitive Agreement on the part of Tinho, (ii) Zoom's Board
is not satisfied with its due diligence on Tinho, (iii) the Parties fail to
reach a Definitive Agreement, or (iv) failure of any closing conditions (which
is beyond Zoom's control) set forth in the Letter of Intent or the Definitive
Agreement, Zoom shall pay Tinho or an entity or person designated by Tinho a
break-up fee in the amount of US$2.0 million.

In the event Tinho or Target fails to approve the Proposed Transaction during
the Exclusivity Period for any reasons other than (i) material breach of this
Letter of Intent or Definitive Agreement on the part of Zoom, (ii) failure of
any closing conditions (which is beyond Tinho or Target's control) set forth in
the Letter of Intent or the Definitive Agreement, (iii) Tinho or the Target is
not satisfied with its due diligence on Zoom, or (iv) Zoom is no longer listed
on the NasdaqCM and Zoom is deemed by NasdaqCM to be subject to NasdaqCM's
seasoning rules, Tinho and Target agree to pay Zoom a break-up fee in the amount
of US$2.0 million.

 

Termination

This Letter of Intent shall terminate upon the earlier of (i) the execution of
the Definitive Agreement, or (ii) the end of Exclusivity Period. Except as
otherwise expressly stated in this Letter of Intent, upon such termination, the
provisions of this Letter of Intent shall be of no further force or effect and
no party shall have any liability to any other party hereunder, except for
breaches of this Letter of Intent that occurred prior to termination.

 

9

--------------------------------------------------------------------------------



Representations and Warranties:

In the Definitive Agreement, Zoom and Tinho will make customary representations
and warranties relating to the business, financial condition, contracts,
liabilities, employees and prospects of Zoom (which shall survive the Closing).

Indemnification:

(i) Indemnification for both parties:

Before the termination of the Definitive Agreement, in addition to other
indemnities expressly provided herein and in the Definitive Agreement, each
party's sole remedy is to rescind the Definitive Agreement.

(ii) Insurance:

Any indemnification payments hereunder or under the Definitive Agreement shall
be reduced by any insurance proceeds or other third party reimbursements
actually received by the party to whom such indemnification payments are due.

(iii) Survival of indemnification obligations:

The representations and warranties of Zoom and Tinho under the Definitive
Agreement shall survive until the first anniversary of the Closing.

 

Confirmatory Due Diligence:

Upon acceptance of the Letter of Intent, both parties will cause their
respective auditors to fully cooperate with the other party. Both parties and
their employees, officers, directors, advisors, legal counsel, accountants,
agents and representatives (the "Zoom Representatives" and "Tinho
Representatives") will conduct due diligence, including, as necessary, visiting
and inspecting all operational facilities and meeting with management. The Zoom
Representatives and Tinho Representatives will extend their full cooperation and
their respective representatives in connection with such investigation and will
provide the other party's representatives with full access during normal
business hours to their books and records, facilities, accountants, management,
officers, directors and key employees for the purpose of conducting such due
diligence investigation.

10

--------------------------------------------------------------------------------



Transaction Costs:

Each Party shall be responsible for its own costs and expenses in negotiating
the Proposed Transaction, preparing and negotiating the Definitive Documents and
preparing all required disclosure relating to such Party in connection with
documents required to be filed with the SEC and other regulatory authorities in
connection with the Proposed Transaction.

Governing Law & Jurisdiction:

State of New York

If there is a dispute, the parties shall first engage in a mediation, and if the
dispute is still unresolved following such mediation, either party should have
the right to seek other means of resolution under the law of the State of New
York.

Closing Date:

The date on which the Proposed Transaction closes shall be referred to herein as
the "Closing". Both parties hope to close and complete the acquisition by June
30, 2014 (estimate). However, failure to close the Proposed Transaction by June
30, 2014 in itself shall not effect a termination of the Proposed Transaction.
Both Zoom and Tinho acknowledge that the Proposed Transaction will be subject to
shareholder approval by Zoom's shareholders.

Confidentiality:

The parties to this Letter of Intent acknowledge and agree that the existence
and terms of this Letter of Intent and the Proposed Transaction are strictly
confidential and further agree that they and their respective representatives,
including without limitation, shareholders, directors, officers, employees or
advisors, shall not disclose to the public or to any third party the existence
or terms of this Letter of Intent or the Proposed Transaction other than with
the express prior written consent of the other party, except as may be required
by applicable law, rule or regulation, or at the request of any governmental,
judicial, regulatory or supervisory authority having jurisdiction over a party
or any of its representatives, control persons or affiliates (including, without
limitation, the rules or regulations of the SEC or FINRA), or as may be required
to defend any action brought against such party in connection with the Proposed
Transaction. If a party is so required to make such a disclosure, it must first
provide to the other party the content of the proposed disclosure, the reasons
that the disclosure is required, and the time and place that the disclosure will
be made. In such event, the parties will work together to draft a disclosure
that is acceptable to both parties. The parties acknowledge and agree that the
provisions of the Confidentiality Agreement dated November 27, 2013 by and
between Zoom and Maxim Group LLC in conjunction with Maxim Group LLC's
introduction of Zoom and Tinho govern the parties under this Letter of Intent as
if fully set forth herein.

11

--------------------------------------------------------------------------------



Publicity:

 

The Company shall file a Form 8-K (or similar form as required by the SEC)
within four (4) business days following (i) the execution of this Letter of
Intent; (ii) the execution of the Definitive Agreement; and (iii) the Closing,
including the Audited Financial Statements for the fiscal years ended December
31, 2013, 2012 and 2011. Further, the Company may file a proxy statement on
Schedule 14A, which is required to contain such Audited Financial Statements of
Tinho, to obtain shareholder approval of the Proposed Transaction.

Notices:

All notices, requests, demands and other communications (collectively,
"Notices") given pursuant to this Letter of Intent shall be in writing, and
shall be delivered by personal service, courier, facsimile transmission,
electronic mail or by first class, registered or certified mail, postage
prepaid, to the party at the address set forth herein. Any Notice, other than a
Notice sent by registered or certified mail or facsimile transmission, shall be
effective when received; a Notice sent by registered or certified mail, postage
prepaid return receipt requested, shall be effective on the earlier of when
received or the seventh day following deposit in the mails; a Notice sent by
facsimile transmission shall be effective when transmitted so long as the
transmitting machine has provided electronic confirmation of such transmission.
Any party may from time to time change its address for further Notices hereunder
by giving notice to the other party in the manner prescribed in this paragraph.

 

 

12

--------------------------------------------------------------------------------

